PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/164,704
Filing Date: 18 Oct 2018
Appellant(s): YUSHIN et al.



__________________
Daniel Podhajny (57,687)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 19, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated October 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207).
Regarding Claims 1 and 8, Lahlouh discloses in Fig. 5 an anode electrode (504, see 100) for a Li-ion battery cell (500) ([0346], [0356]) comprising: a current collector (102); and an electrode coating (104) ([0307]).
Lahlouh further discloses wherein the current collector (102) is not particularly limited so long as it successfully delivers electrical current between active material particles and cell terminals ([0353]). Specifically, Lahlouh discloses wherein the current collector (102) may be formed as a roll-thinned metal foil ([0353], wherein the current collector has a thickness in the range of 1 µm to 50 µm and therefore reads on roll-thinned metal).
It would have been obvious to one of ordinary skill in the art to utilize a roll-thinned metal foil as the current collector, as disclosed by Lahlouh, as such is a known choice, wherein a skilled artisan would have reasonable expectation that such would successfully deliver electrical current between active material particles and cell terminals, as desired by Lahlouh.
Modified Lahlouh further discloses wherein the electrode coating (104): comprises Si-comprising active material particles (107 including treatment layer, [0003]) that exhibit an average particle size preferably having a minimum dimension of at least 1 micron ([0080]) and preferably having a maximum dimension of no greater than 4 microns. Thus, modified Lahlouh discloses wherein the average particle size is preferably in the range of 1 micron to 4 microns ([0080], [0082]), which falls within and therefore reads on the instantly claimed range of about 0.2 microns to about 10 microns.

	It would have been obvious to one of ordinary skill in the art to utilize the encompassed portion of the range disclosed by modified Lahlouh for the volume expansion of the Si-comprising active material particles, wherein a skilled artisan would have reasonable expectation that such would successfully form a strong electrode layer that does not fracture during charging and discharging, thereby maintaining electronic conduction throughout the electrode layer, as desired by modified Lahlouh.
Modified Lahlouh discloses wherein the electrode coating (104) comprises Si-comprising active material particles (107 including treatment layer, [0003]), wherein Si achieves an extremely high capacity ([0001]-[0002], theoretical capacity of 4,200 mAh/g). Modified Lahlouh further discloses wherein it is known in the art to utilize Li-ion battery cells in a variety of applications, such as mobile electronics, electrical vehicles, medical devices, etc. ([0001]), and therefore discloses wherein the area (i.e. size) of the Li-ion battery cell is not particularly limited. 
2 to about 12 mAh/cm2.
It would have been obvious to one of ordinary skill in the art to optimize the area of the battery based on the desired application of the battery, as disclosed by modified Lahlouh, such that the electrode coating exhibits an areal capacity loading in the range of about 3 mAh/cm2 to about 12 mAh/cm2, in order to accommodate a desired application, wherein various applications are known to have different sizes, such as such as mobile electronics, electrical vehicles, medical devices, as disclosed by Lahlouh.
Additionally, modified Lahlouh discloses wherein the electrode layer (104) is applied onto the roll-thinned metal foil current collector (102, [0353]) using a slurry coating method ([0345]). Modified Lahlouh remains silent regarding the thickness of the electrode layer (104) and consequently is not particular regarding the thickness of the electrode layer (104).  
It would have been obvious to one of ordinary skill in the art to further optimize the thickness of the electrode layer on the roll-thinned metal foil current collector based on the desired application of the battery, as disclosed by modified Lahlouh, such that the battery exhibits a volumetric capacity in the range from about 600 mAh/cc to about 1800 mAh/cc in a charged state of the Li-ion battery cell, in order to accommodate a desired application, wherein various applications are known to have different sizes, such as such as mobile electronics, electrical vehicles, medical devices, as disclosed by Lahlouh.
	Modified Lahlouh further discloses wherein the electrode layer (104) further comprises conductive additive material particles (108), and comprises a polymer binder (106, [0003]) that is configured to bind the Si- comprising active material particles (107 including treatment layer, 
Regarding Claim 2, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses wherein at least a portion of the polymer binder (106, [0003]) is chemically bonded to a treatment layer of the Si-comprising active material particles (107 including treatment layer, [0003]) ([0246]), therefore reading on the limitation wherein at least a portion of the polymer binder (106, [0003]) is chemically bonded to at least a portion of the Si-comprising active material particles (107 including treatment layer, [0003]).
Regarding Claim 3, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses in Figs. 2 and 4 wherein the chemical bonding is formed prior to the electrode coating (104) being arranged on the metal current collector (102, [0353]) ([0322]-[0328], [0345]).
Regarding Claim 7, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses wherein the electrode coating (104) is casted from an aqueous suspension (Fig. 4, [0342]-[0345], aqueous binder solution).
Regarding Claim 9, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses wherein the roll-thinned metal foil (102, [0353]) is not particularly limited so long as it successfully delivers electrical current between active material particles and cell terminals ([0353]). Specifically, modified Lahlouh discloses wherein the roll-
It would have been obvious to one of ordinary skill in the art to form the roll-thinned metal foil current collector of modified Lahlouh of nickel, titanium, and steel, as disclosed by Lahlouh in modified Lahlouh, as such is a known choice, wherein a skilled artisan would have reasonable expectation that such would successfully deliver electrical current between active material particles and cell terminals, as desired by modified Lahlouh.
Thus, modified Lahlouh discloses wherein the roll-thinned metal foils ([0353]) necessarily and inherently sustain mechanical elongation of at least about 1% prior to fracture, as evidenced by [0102]-[0103] of the instant specification.
Regarding Claim 14, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses wherein the conductive additive material (108) comprises carbon nanotubes or carbon nanofibers ([0305], wherein vapor grown carbon fibers having at least one dimension especially less than 200 nm reads on carbon nanofibers), and wherein the total content of the conductive additive material is in the range of 0 to 10 wt% ([0304]), which encompasses the instantly claimed range of below about 5 wt% of the electrode coating.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Lahlouh for the total content of conductive additive material in the electrode coating, wherein a skilled artisan would have reasonable expectation that such would successfully achieve the desired electrode layer of modified Lahlouh.
Claim 15, modified Lahlouh discloses all of the limitations as set forth above.  Modified Lahlouh discloses wherein total weight of the conductive additive material (108) is in the range of 0 to 10 wt% of the electrode coating (104) ([0304]) and further wherein the total weight of the polymer binder (106, [0003]) is in the range of 5 to 15 wt% ([0304]). Thus, the total weight of inactive components in the electrode coating (104) is in the range of 5 to 25 wt%, which overlaps with the instantly claimed range between about 2.0 wt% and 8.0 wt% of the electrode coating.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Lahlouh for the total weight of all inactive components in the electrode coating, wherein a skilled artisan would have reasonable expectation that such would successfully achieve the desired electrode layer of modified Lahlouh.
Regarding Claim 18, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses the conductive additive material (108) is not particularly limited and may include a first conductive carbon additive and a second conductive carbon additive ([0305]), wherein the first and second conductive carbon additives are different materials and consequently have a different affinity to the Si-comprising active material particles (107 including treatment layer, [0003]), such as wherein the first conductive additive has a higher affinity to the Si-comprising active material particles (107 including treatment layer, [0003]) relative to the second conductive carbon additive.
It would have been obvious to one of ordinary skill in the art to utilize a first conductive carbon additive and a second conductive carbon additive as the carbon additive of modified .
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207), as applied to Claim 1 above, and further in view of Yushin et al. (US PGPub 2014/0170503), hereinafter Yushin ‘503.
Regarding Claims 4-5, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh discloses a desire for strong bonding between the polymer binder (106, [0003]) and the Si-comprising active material particles (107 including treatment layer, [0003]) in order to prevent fracturing within the electrode layer (104) and to overcome stresses developed within the layer during charging and discharging ([0244]). Modified Lahlouh further discloses wherein the polymer binder (106, [0003]) is chemically bonded to a treatment lay of the Si-comprising active material particles (107 including treatment layer, [0003]) ([0306]), wherein the treatment layer covers at least 40% and no more than 95% of an external surface area of the Si-comprising active material particles in the electrode coating ([0057]) and therefore the polymer binder (106, [0003]) covers at least 40% and no more than 95% of an external surface area of the Si-comprising active material particles, which overlaps with the instantly claimed range of less than about 75%.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Lahlouh for the amount of external surface area of the Si-comprising active material particles in the electrode coating covered by the polymer binder, wherein a skilled artisan would have reasonable expectation that such would 
However, modified Lahlouh remains silent regarding the thickness of the polymer binder on the external surface are of the Si-comprising active material particles in the electrode coating and further does not disclose wherein such is done by chemical vapor deposition (CVD).
Yushin ‘503 teaches in Fig. 4 a metal-ion battery cell comprising anode and cathode electrode, wherein at least one of the electrodes includes active material particles (400) ([0013]). Specifically, Yushin ‘503 teaches wherein the active material particles (400) comprise an outer shell (406) at least partially encasing an active material (402), wherein the shell (402) can be made by using vapor deposition methods, such as chemical vapor deposition (CVD) ([0040]).
It would have been obvious to one of ordinary skill in the art to utilize chemical vapor deposition (CVD), as taught by Yushin ‘503, to deposit at least a position of the polymer binder on one or more surfaces of the Si-comprising active material particles of modified Lahlouh, as such is a known method in the art, wherein a skilled artisan would have reasonable expectation that such would successfully to deposit at least a position of the polymer binder on one or more surfaces of the Si-comprising active material particles as desired by modified Lahlouh. 
Modified Lahlouh further discloses in the teachings of Yushin ‘503 wherein the thickness of the shell (402) can be made in a range of 1 nm to 50 nm ([0041]), which overlaps with the instantly claimed range of more than about 5 nm.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207) in view of Yushin et al. (US PGPub 2014/0170503), hereinafter Yushin ‘503, as applied to Claim 5 above, and further in view of Kawakami (JP 2016-021332, wherein US PGPub 2020/0119343 was relied on as an English translation).
Regarding Claim 6, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh wherein the polymer binder (106, [0003] of Lahlouh) that is not particularly limited ([0303] of Lahlouh) and further discloses a desire for the polymer binder to overcome stresses developed within the electrode layer when during charging and discharging ([0244] of Lahlouh).
However, modified Lahlouh does not explicitly disclose wherein the polymer binder comprises nanofibers.
Kawakami teaches an anode electrode for a Li-ion battery, wherein the anode electrode comprises an electrode layer comprising a Si-containing active material ([0001]), a conductive additive, and a polymer binder ([0031]). Kawakami further teaches when the binder comprises cellulose nanofiber, chitin nanofiber, chitosan nanofiber, or a milled carbon nanofiber serving as a reinforcing material, it is possible to obtain mechanical strength with which the electrode 
It would have been obvious to one of ordinary skill in the art to utilize nanofibers in the polymer binder of modified Lahlouh in order to obtain mechanical strength with which the electrode can endure stress that occurs when the volume is expanded or contacted during a lithium insertion/extraction reaction, as desired by modified Lahlouh.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207), as applied to Claim 8 above, and further in view of Fukuchi (US PGPub 2017/0208680).
Regarding Claim 10, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses wherein the metal current collector that includes roll-thinned metal foils (102, [0353]), is not particularly limited so long as it successfully delivers electrical current between active material particles and cell terminals ([0353]). Specifically, modified Lahlouh discloses wherein the metal current collector that includes roll-thinned metal foils (102, [0353]) may be formed of copper ([0353]).
It would have been obvious to one of ordinary skill in the art to form the roll-thinned metal foil current collector of modified Lahlouh of copper, as disclosed by Lahlouh in modified Lahlouh, as such is a known choice, wherein a skilled artisan would have reasonable expectation that such would successfully deliver electrical current between active material particles and cell terminals, as desired by modified Lahlouh.

Fukuchi teaches a copper foil for use as an anode current collector that can reduce the fluctuation of the amount of an electrode layer comprising active material to the surface of the copper foil ([0151]), wherein the copper foil comprises crystalline grains elongated in an area parallel to a foil surface and exhibit an average grain size in the range of 2.0 to 18.0 microns ([0077]), which falls within and therefore reads on the instantly claimed range of about 0.4 micron to about 400 microns.
It would have been obvious to one of ordinary skill in the art to utilize a copper foil comprising crystalline grains elongated in an area parallel to a foil surface and exhibit an average grain size in the range of 2.0 to 18.0 microns, as taught by Fukuchi, as the copper foil of modified Lahlouh, in order to reduce the fluctuation of the amount of the electrode layer on the copper foil.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207), as applied to Claim 8 above, and further in view of Tokuda et al. (US PGPub 2013/0011728).
Regarding Claim 11, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses wherein the metal current collector (102) that comprises the thin-rolled metal foils ([0353]) may comprise a nodular surface in order to reduce effects of delamination and/or deformation of the substrate when the active material particles (107 including treatment layer, [0003]) expand and contract during cycling ([0345]).

Tokuda teaches a nonaqueous electrolyte secondary battery (Title) comprising a current collector on which a thin negative electrode active material film is formed on, wherein the average surface roughness of the side of the current collector on which a thin negative electrode active material film is formed on is most preferably in the range of 150 nm to 1,000 nm in order to increase the area of the interface between the current collector and the thin negative electrode active material film and consequently improve adhesion to the thin negative-electrode active material film ([0322]), wherein the range of 150 nm to 1,000 nm falls within and therefore reads on the instantly claimed range of about 20 nm to about 10,000 nm.
It would have been obvious to one of ordinary skill in the art to roughen the surface of the metal current collector that comprises the roll-thinned metal foils of modified Lahlouh to exhibit surface roughness features in the range of 150 nm to 1,000 nm, as taught by Tokuda, in order to increase the area of the interface between the current collector and electrode layer, thereby improving adhesion to the electrode layer, as desired by modified Lahlouh.
Regarding Claim 12, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh discloses wherein the metal current collector (102) that comprises the thin-rolled metal foils ([0353]) is not particularly limited so long as it successfully delivers electrical current between active material particles and cell terminals ([0353]). Modified Lahlouh further discloses a desire to reduce effects of delamination and/or deformation of the substrate when 
Tokuda teaches a nonaqueous electrolyte secondary battery (Title) comprising an anode comprising a current collector, wherein the current collector is perforated so as to have a reduced weight in order to improve energy density per unit weight of the battery ([0367]). Tokuda further teaches that when the currently collector is perforated, an electrode coating is less apt to peel off because of the effect of ribetting through the holes ([0367]).
It would have been obvious to one of ordinary skill in the art to perforate the roll-thinned metal foils of modified Lahlouh, as taught by Tokuda, in order to improve energy density per unit weight of the battery and further reduce effects of delamination of the electrode layer because of the effect of ribetting through the holes, as desired by modified Lahlouh.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207) as applied to Claim 8 above, and further in view of Yushin et al. (US PGPub 2015/0349346), hereinafter referred to as Yushin ‘346.
Regarding Claim 13, modified Lahlouh discloses all of the limitations as set forth above. While modified Lahlouh further discloses a desire to reduce effects of delamination and/or deformation of the substrate when the active material particles (107 including treatment layer, [0003]) expand and contract during cycling ([0345]) and thus a desire for sufficient adhesion of the electrode layer (104) to the roll-thinned metal foil (102, [0353]). 

Yushin ‘346 teaches a Li-ion battery cell ([0017]) comprising a metal current collector (composite metal foil), wherein the metal current collector comprises a polymer filler in order to strengthen the metal current collector, thereby allowing fabrication of thinner foils for Li-ion batteries, thus yielding higher volumetric capacity and energy density ([0091]). Yushin ‘346 further teaches when the polymer filler of the polymer-comprising composite metal foil is capable of forming chemical bonds with the polymer binder of the electrode layer, adhesion between the current collector and the electrode active material is improved ([0091]). 
It would have been obvious to one of ordinary skill in the art to utilize a polymer filler in the current collector of modified Lahlouh, as taught by Yushin ‘346, in order to in order to strengthen the metal current collector, such that at least a portion of the roll-thinned metal foil of the current collector is chemically bonded to the polymer binder of modified Lahlouh in order to improve adhesion between the current collector and the active material particles, thereby reducing effects of delamination and/or deformation of the substrate when the active material particles expand and contract during cycling, as desired by modified Lahlouh. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207) as applied to Claim 14 above, and further in view of Lee et al. (US PGPub 2013/0177807).
Regarding Claim 16, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh discloses a conductive additive material particles (108), wherein the polymer 
However, modified Lahlouh does not disclose wherein the conductive additive material is chemically bonded to the Si-comprising active material particles either by using chemically bonded polymer binders or by growing the conductive additive material directly on surfaces of the Si-comprising active material particles.
Lee teaches a binder for an electrode of a lithium battery using a negative electrode active material capable of realizing high capacity, such as a silicon-based active material ([0020]). Specifically, Lee teaches wherein the binder includes carbon nanotubes and a polymer chemically bonded to the carbon nanotubes ([0013]). The binder improves dispersion of the carbon nanotubes and since the binder is chemically bonded to the carbon nanotubes, has high capacity since a conductive path is formed with a low amount, does not agglomerate due to the movement of  the carbon nanotubes during expansion and contraction of the active material due to charging and discharging while driving the lithium battery, and improves a lifetime of the lithium battery since the conducting path is maintained according to an increase of tensile strength of the binder due to the carbon nanotubes ([0020]).
It would have been obvious to one of ordinary skill in the art to chemically bond the conductive additive of modified Lahlouh to the Si-comprising active material particles of modified Lahlouh by using the polymer binder of modified Lahlouh, as taught by Lee, in order to .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207), as applied to Claim 14 above, and further in view of Teranishi (WO 2017-061514, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 17, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses wherein the conductive additive material is not particularly limited and may comprise two or more types of carbon particles, such as carbon nanotubes and carbon fibers ([0305]) and further discloses a desire for the Li-ion battery cell to a have high capacity retention (see Figs. 6A-6B).
However, modified Lahlouh does not explicitly disclose wherein at least one type of carbon particle in the conductive additive material exhibits an average length of about 4 times to about 100 times larger than an average length of at least one other type of carbon particle in the conductive additive material .
	Teranishi teaches a Li-ion battery cell having a high capacity development rate and a high capacity retention rate (P1, para 6), wherein the Li-ion battery cell comprises an anode electrode comprising an electrode layer, a binder, and a conductive additive, wherein the conductive additive comprises two types of carbon particles, conductive agent A and conductive agent B (P2, para 1). Specifically, Teranishi teaches wherein conductive agent A is vapor grown carbon nanofibers having an average length of 1 µm (P19-20, Example 4), which 
	It would have been obvious to one of ordinary skill in the art to utilize carbon nanofibers and carbon nanotubes as the conductive additive of modified Lahlouh, wherein the carbon nanotubes exhibit an average length of 4.5 times larger than an average length of carbon nanofibers, as taught by Teranishi, in order to achieve long distance conduction, suitable physical properties of the carbon nanofibers and uniform distribution in the electrode layer, thereby producing a Li-ion battery cell having a high capacity development rate and a high capacity retention rate, as desired by modified Lahlouh, wherein modified Lahlouh is not particularly limited regarding the conductive additive and therefore a skilled artisan would have reasonable expectation that such would successfully function as the conductive additives desired by modified Lahlouh.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207), as applied to Claim 1, and further in view of Kurihara et al. (US PGPub 2017/0133660).
Regarding Claim 19, modified Lahlouh discloses all of the limitations as set forth above. Modified Lahlouh further discloses wherein it is known in the art to utilize Li-ion battery cells in 
However, modified Lahlouh does not disclose wherein at least a portion of the anode electrodes is bent so as to exhibit a bending radius in the range from about 2 mm to about 40 mm.
Kurihara teaches a Li-ion battery cell (Title) for use a variety of applications, such as mobile electronics (Figs 9A-9D). When a flexible material is selected for the members of the Li-ion battery cell, a curved battery cell can be fabricated ([0106]). Specifically, Kurihara teaches an anode electrode comprising a metal current collector (102) ([0047]) and a cathode electrode (101) comprising an electrode layer (101b) coated on a metal current collector (101a). Kurihara further teaches in Fig. 7A wherein at least a portion of the anode electrode (102) and at least a portion of the cathode electrode (101) are bent ([0107], [0014] see component 1805 including an anode electrode) so as to exhibit bending radius of preferably 10 mm ([0108]), which falls within and therefore reads on the instantly claimed range of about 2 mm to about 40 mm.
It would have been obvious to one of ordinary skill in the art to bend at least a portion of the anode electrode of modified Lahlouh so as to exhibit a bending radius of 10 mm, as taught by Kurihara, in order to accommodate the battery in a variety of devices, as desired by modified Lahlouh, wherein a skilled artisan would have reasonable expectation that the anode electrode of modified Lahlouh could successfully be bent.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US PGPub 2016/0149207), as applied to Claim 1, and further in view of Arima (EP 0 967 672).
Claims 20-21, modified Lahlouh discloses all of the limitations as set forth above. While modified Lahlouh discloses an anode electrode (504) comprising an electrode layer (104) on a metal current collector (102, [0353]), modified Lahlouh does not disclose wherein at least a portion of the anode electrode comprises grooves that propagate from an electrode surface towards a respective metal current collector and that are spaced about 0.2 mm to about 10 mm apart from each other to help alleviate stresses occurring in the anode electrode during cell manufacturing and/or during cell operation.
Arima teaches a battery comprising an electrode (Title), wherein a portion of the electrode comprises grooves that propagate from an electrode surface towards a respective metal current collector (i.e. aluminum foil) in order to improve the diffusion of an electrolyte solution in the battery, gas extraction from the battery, and the rate of removing a solvent during manufacturing of the electrode, thereby improving the productivity of the battery production ([0009], [0051]). Specifically, Arima teaches wherein the grooves have a width of 0.3 mm and the center-to-center distance between the grooves in the surface of the electrode is 10 mm ([0051]). Thus, the grooves are spaced 9.7 mm apart from each other, which falls within and therefore reads on the instantly claimed range of about 0.2 mm to about 10 mm.
It would have been obvious to one of ordinary skill in the art to utilize grooves that propagate from an electrode surface towards a respective metal current collector and that are spaced 9.7 mm apart in the anode electrode of modified Lahlouh, as taught by Arima, in order to improve the diffusion of an electrolyte solution in the battery, gas extraction from the battery, and the rate of removing a solvent during manufacturing of the electrode, thereby improving the productivity of the battery production.
.  
(2) Response to Argument
	On P5, the Appellant argues Lahlouh recognizes that Si volume expansion during lithiation can destroy a battery cell (e.g. [0002]). Lahlouh notes that one potential way to reduce the damage from Si particle expansion is to create composite Si particles (i.e. Si mixed with something else that does not undergo volume expansion).
	However, Lahlouh disparages this type of expansion-reduction approach, see [0148] which recites “Previous integration approaches focused on reducing the size of the silicon containing structures and combining these structures with other materials to reduce volume change effects. However, these approaches led to low capacity designs and inefficient use of silicon”.
	Instead of modifying Si particles to reduce their expansion, Lahlouh instead discloses surface treating on a substantially pure Si particle structure to add a surface layer that improves adhesion with a polymer binder (e.g. [0114], [0181]-[0182]). From the Si wt% examples at [0290]), the Si particles are substantially pure (i.e. in the range of 95-99.99%). As noted, Lahlouh disparages attempting to reduce the volume expansion of Si particles by combining the Si into a composite particle ([0143]).
	Hence, Lahlouh’s Si particles will expand at close to the ~400% theoretical limit. In terms of how Lahlouh’s anode will remain functional given this high level of Si expansion, Lahlouh describes a combination of techniques, including defining a high amount of porosity in the electrode (e.g. [0311]) and deploying the high volume-changing particles with types of other active material particles (e.g. [0365]).
	The Examiner respectfully disagrees. First, as agreed on by the Appellant, Lahlouh discloses wherein Si volume expansion during lithiation is problematic ([0002], wherein such can destroy a battery cell).
	The Examiner notes that Lahlouh discloses Si-comprising active material particles ([0003], 107 including treatment layer), wherein the Si-comprising active material particles comprise Si particles and a treatment layer (107) ([0003]) and exhibit an average particle size preferably in the range of 1 micron to 4 microns ([0080], [0082]), which falls within and therefore reads on the instantly claimed range of about 0.2 microns to about 10 microns.   
The treatment layer is formed of a polymer binder ([0004], [0057], polyimine) and covers 40% to 95% of the external surface of the Si-comprising particles ([0057], [0181]). For example, the polymer binder may be poly(ethyleneimine) ([0054], wherein poly(ethyleneimine) is a polyimie). Furthermore, the volume ratio of the treatment layer to the Si particles is between about 0.001% and 10% ([0102]).
	Specifically, Lahlouh discloses in [0244] wherein the polymer binder may have high fracture resistance strength and form strong interfacial bonds to the Si-comprising active material particles. The polymer binder may prevent fracturing within the electrode coating (i.e. between the Si-comprising active material particles) and overcome stresses that develop within the electrode layer during charging and discharging (i.e. expansion of the Si particles during lithiation) ([0244]). 

	The Examiner notes that the instant specification discloses wherein a polymer binder can be used to bind Si-comprising active material particles together in order to stabilize the anode electrode against volume expansion ([0013]). The instant specification further discloses wherein the polymer binder is not particularly limited, and for example may be poly(ethyleneimine) ([0040]).
	Thus, while the Si in the Si-comprising active material particles contains elemental Si in the range of 95 wt% to 99.96 wt% ([0209]), the Si-comprising active material particles also comprise a treatment layer formed of a polymer binder, which necessarily and inherently suppresses volume expansion of the Si-comprising active material particles ([0244]), as further evidenced by [0013] and [0040] of the instant specification. 
Thus, Lahlouh discloses a range of volume expansion in the range of 0 vol% to 400 vol%, which encompasses the instantly claimed range of about 8 vol % to about 180 vol % during one or more charge-discharge cycles of the Li-ion battery cell.
It would have been obvious to one of ordinary skill in the art to utilize the encompassed portion of the range disclosed by Lahlouh for the volume expansion of the Si-comprising active material particles, wherein the skilled artisan would have reasonable expectation that such would successfully form a strong electrode layer that does not fracture during charging and 
	Moreover, the Examiner notes that the argument that Lahlouh disparages the approach of reducing the size of the silicon containing structures and creating composite Si particles (i.e. Si mixed with something else that does not undergo volume expansion) to reduce volume change effects is not persuasive because Lahlouh does in fact utilize composite Si particles (i.e. see the Si-comprising active material particles comprising Si particles and a treatment layer), wherein the Si particles exhibit an average particle size preferably in the range of 1 micron to 4 microns ([0080], [0082]), which falls within and therefore reads on the instantly claimed range of about 0.2 microns to about 10 microns. 
	On P6 (see bullet 3), the Appellant argues Lahlouh does not disclose or suggest “Si-comprising active material particles that…exhibit a volume expansion in the range of about 8 vol % to about 180 vol % during one or more charge-discharge cycles of the Li-ion battery cell” as recited in Claim 1. 
	Lahlouh indeed notes Si volume expansion as being a general problem, but Lahlouh’s solution is not to reduce the volume expansion of the Si particles. Once again, Lahlouh disparages prior attempts to solve this problem by reducing Si particle expansion. Rather, Lahlouh teaches the use of high volume-changing Si particles that undergo surface treatments in combination with high pore space and distributing the high volume-changing Si particles with other active material particles (e.g. [0148], [0311], [0365]). 
	In context, Lahlouh compensates for the high volume changes of its treated Si particles via ample pore space between the Si particles combined with an electrode mixture. Hence, the Si particles in Lahlouh appear to undergo volume changes that would be much higher than the instantly claimed range “of about 8 vol % to about 180 vol %”.
	The Examiner respectfully disagrees and notes that Lahlouh does not need to explicitly disclose that the Si-comprising active material particles achieve volume expansion suppression in order to successfully do so. 
	As discussed above, the treatment layer of the Si-comprising active material particles necessarily and inherently suppresses volume expansion of the Si-comprising active material particles ([0244]), as further evidenced by [0013] and [0040] of the instant specification. 
Thus, the Si-comprising active material particles will expand less than the about 400% theoretical limit upon lithiation ([0307]), which is represented by the range of 0 vol% to 400 vol%, which encompasses the instantly claimed range of about 8 vol % to about 180 vol % during one or more charge-discharge cycles of the Li-ion battery cell, and therefore one of ordinary skill in the art would have found it obvious to utilize the encompassed portion of the range disclosed by Lahlouh for the volume expansion of the Si-comprising active material particle with reasonable expectation that such would successfully form a strong electrode layer that does not fracture during charging and discharging, thereby maintaining electronic conduction throughout the electrode layer, as desired by Lahlouh. 
	Furthermore, the fact that Lahlouh utilizes the treatment layer in combination with additional methods, such as utilizing high pore space and distributing Si-comprising active material particles with other active material particles, in order to solve the problem of volume expansion does not necessarily mean that Si-comprising active material particles would not achieve a volume expansion in the range of about 8 vol % to about 180 vol %. The utilization of 
On P7 (bottom half), the Appellant argues the Examiner is of the opinion that the treatment layer deposited on Lahlouh’s Si particles somehow reduces their volume expansion during lithiation (e.g. P22-24 of the Final Office Action).
	The Appellant disagrees that the treatment layer and/or polymer binder to which it is attached would “inherently” suppress Si volume expansion from near the theoretical 400% level to the claimed range of “about 8 vol % to about 180 vol %” as claimed. 
	Lahlouh does not disclose or suggest anything with respect to volume expansion suppression due to the treatment layer and/or the polymeric binder. For example, Lahlouh discloses “when the silicon containing structures change their size during cycling, the bonds between the binder and the silicon containing structures or, more specifically, the bonds between the binder and the treatment layer are retained and cycling characteristics of the electrochemical cells are preserved” (e.g. [0003]). Here, the binder and the treatment layer can help to retain electrical connections during the Si volume changes, but there is no mention of the binder and the treatment layer functioning to reduce the changes in size of the Si particles.
	The Examiner respectfully disagrees and notes that the prior art does not need to explicitly disclose that the Si-comprising structures achieve volume expansion suppression due to the treatment layer and/or polymeric binder in order to successfully do so.

Furthermore, as discussed above, the treatment layer is formed of a polymer binder ([0004], [0057], polyimine), which has high fracture resistance strength and forms strong interfacial bonds to the Si-comprising active material particles ([0244]). The polymer binder may prevent fracturing within the electrode coating (i.e. between the Si-comprising active material particles) and overcome stresses that develop within the electrode layer during charging and discharging (i.e. expansion of the Si particles during lithiation) ([0244]). 
	In other words, the treatment layer forms strong interfacial bonds to the Si particles in the Si-comprising active material particles, which consequently suppress the volume expansion of the Si-comprising active materials during charging and discharge ([0244], i.e. the treatment layer acts like a glue to keep the Si-comprising active material particles together during stresses such as expansion and contraction during charging and discharging). 
The Examiner notes the fact that the treatment layer helps to retain electrical connections during Si volume change further suggests that the treatment layer reduces volume expansion because if the Si-comprising particles expanded up to the theoretical value of about 400 vol %, electrical connections in the electrode layer would be broken ([0002]-[0003]) and consequently would not produce a functional battery.
Furthermore, the Examiner notes that the instant specification discloses wherein a polymer binder can be used to bind Si-comprising active material particles together in order to stabilize the anode electrode against volume expansion ([0013]). 

	The Examiner emphasizes that the Appellant has not provided any working examples in the instant specification or persuasive evidence that would show that the Si-comprising active material particles of would not achieve a volume expansion in the range of about 8 vol % to about 180 vol %. 
	On P8 (second half), the Appellant argues the treatment layer and/or binder may direct the volume expansion, rather than suppress the volume expansion, to open pores (e.g. [0311]). There is no suggestion at all that the overall Si expansion amount would be changed by the treatment layer and/or binder. In fact, the function of the treatment layer and binder is quite the opposite; namely, to provide protection from damaged caused by volume contractions rather than reduce expansion (e.g. [0309]-[0310]).
	The improved bonding between the treatment layer and the polymer binder helps to stop breakage when the Si contracts. If the primary function of the treatment layer were instead to reduce the Si expansion in the first place, Lahlouh would not focus on the discharge contraction-retention aspects but rather the charge-expansion. 
	The fact that Lahlouh makes no mention of any expansion aspect, but instead focuses on how the treatment layer can help during discharge, strongly suggests that the treatment layer provides no significant volume expansion during suppression. 

Furthermore, the prior art does not need to have the same motivation or focus on the same technical effect in their disclosure as that of the prior art. So long as the structure of the prior art is the same as that of the claimed invention, i.e. the Si-comprising active material particles comprising a volume expansion in the range of about 8 vol % to about 180 vol %, the prior art will read on the claimed invention no matter the motivation for arriving at said structure or the focus of their disclosure. 
Moreover, as discussed above, the treatment layer is formed of a polymer binder ([0004], [0057], polyimine) and covers 40% to 95% of the external surface of the Si-comprising particles ([0057], [0181]). For example, the polymer binder may be poly(ethyleneimine) ([0054], wherein poly(ethyleneimine) is a polyimie).
	The Examiner notes that the instant specification discloses wherein a polymer binder can be used to bind Si-comprising active material particles together in order to stabilize the anode electrode against volume expansion ([0013]). The instant specification further discloses wherein the polymer binder is not particularly limited, and for example may be poly(ethyleneimine) ([0040]).
	Thus, the Si-comprising active material particles comprise a treatment layer formed of a polymer binder, which necessarily and inherently suppresses volume expansion of the Si-comprising active material particles ([0002]-[0003], [0244]), as further evidenced by [0013] and [0040] of the instant specification.
the Examiner appears to be asserting an interpretation where Si and the treatment layer (binder) are mixed in some manner so as to produce a composite Si-binder particle with reduced volume expansion. However, this is contrary to Lahlouh’s statement against the use of hybridized Si particles to reduce volume expansion (e.g. [0148]).
	The Examiner notes that the Si-comprising active materials of Lahlouh specifically comprise a treatment layer ([0003], [0181]). In other words, the treatment layer is a part of the inventive concept of Lahlouh and therefore Lahlouh discloses wherein the Si-comprising active material particles are composite Si-binder particle with reduced volume expansion ([0148], [0303], see also [0103] wherein Lahlouh refers to the Si-comprising active material particles as a composite structure).
	Consequently, the argument that this is contrary to Lahlouh’s statement against the use of hybridized Si particles to reduce volume expansion ([0148]) is not persuasive.
	One P9 (paragraph 2), the Appellant argues The Appellant cannot follow the logic of the Examiner. The Examiner writes in the prior Advisory Action “…the improved bonding helps to stop breakage when the Si contracts by keeping the Si comprising structures bonded together, thereby suppressing volume expansion”.
	The Appellant cannot follow the logic as to why improved adhesion between Si particles reduces their volume expansion. The implication here is that the Si particle is indeed expanding in volume, yet the polymer binder will not break due to increased adhesive strength. This by itself does not imply suppression of volume expansion, let alone a volume expansion reduction from 400% down to 180% or lower, as claimed.
	The Examiner notes that, as discussed above, the treatment layer covers the external surface of the Si in the Si-comprising active material particles ([0057], [0181]). The improved adhesion between Si particles reduces volume expansion by acting like a glue to keep the Si-comprising active material particles together during stresses (i.e. such as expansion and contraction during charging and discharging).
	In other words, the volume expansion of the Si-comprising active material is suppressed because during expansion of the Si in the Si-comprising active material particles, the treatment layer on the external surface of the Si is applying a force inwards that opposes at least a portion of the force generated by the Si expanding outwards.
Thus, the Si-comprising active material particles will expand less than the about 400% theoretical limit upon lithiation ([0307]), which is represented by the range of 0 vol% to 400 vol%, which encompasses the instantly claimed range of about 8 vol % to about 180 vol % during one or more charge-discharge cycles of the Li-ion battery cell, and therefore one of ordinary skill in the art would have found it obvious to utilize the encompassed portion of the range disclosed by Lahlouh for the volume expansion of the Si-comprising active material particle with reasonable expectation that such would successfully form a strong electrode layer that does not fracture during charging and discharging, thereby maintaining electronic conduction throughout the electrode layer, as desired by Lahlouh. 
	On P9 (bottom half), the Appellant argues that a binder can certainly provide a stabilization effect against volume expansion of bound particles, but such stabilization (which essentially means that the binder does not break) does not inherently reduce the volume suppression as suggested by the Examiner. In Lahlouh, the electrode itself is 30% porous, so the Si particles can expand into this porous space (e.g. [0307]).
	Because Lahlouh disparages the use of mixed Si particles that seek to reduce particle volume expansion, and presence of a binder (treatment layer) does not provide an inherent volume suppression effect that would reduce the volume of Si particles from 400% to 8-180%.
	The Examiner respectfully disagrees and notes that the evidence that the Si-comprising active material particles of Lahlouh will expand less than the about 400% theoretical limit upon lithiation ([0307]), such that it falls within the instantly claimed range of about 8 vol % to about 180 vol % has been set forth above. 
The Examiner further notes the fact that Lahlouh utilizes the treatment layer in combination with a critical pore space in order to solve the problem of volume expansion does not necessarily mean that Si-comprising active material particles would not achieve a volume expansion in the range of about 8 vol % to about 180 vol %. The utilization of the additional methods suggests that the Lahlouh is accounting for some amount of volume expansion to occur, which would exist when the Si-comprising active material particles exhibit a volume expansion in the instantly claimed range of about 8 vol % to about 180 vol %.
	Moreover, the treatment layer is a part of the inventive concept of Lahlouh and therefore Lahlouh discloses wherein the Si-comprising active material particles are composite Si-binder particle with reduced volume expansion ([0148], [0303], see also [0103] wherein Lahlouh refers to the Si-comprising active material particles as a composite structure). Consequently, the argument that this is contrary to Lahlouh’s statement against the use of hybridized Si particles to reduce volume expansion is not persuasive.
the Examiner is interpreting the “areal capacity loading” as an absolute size/thickness of a battery cell, rather than a capacity over a unit of area (specifically, mAh/cm2).
	The Examiner appears to equate areal capacity loading with the physical size/thickness of the battery and the total capacity needed to support specific devices. However, “areal capacity loading” is defined in terms of area. So the “areal capacity loading” refers to how densely the active material particles are packed together, or densified, rather than the sheer size of the electrode and/or the total electrode capacity. 
	The Examiner respectfully disagrees. The “areal capacity loading” was interpreted to mean the capacity loading per area of the electrode. The Examiner notes that neither Claim 1 nor a special definition in the instant specification defines the “areal capacity loading” to mean how densely the capacity the active materials are packed together, or densified, and therefore the Examiner is not limited to such an interpretation. 
	On P10 (last paragraph), the Appellant argues that the Examiner’s statement that “areal capacity loading” was interpreted to mean the capacity loading per area of the electrode appears inconsistent with the assertion that it would be obvious to optimize the area of the battery based on the desired application of the battery, as disclosed by Lahlouh, such that the electrode coating exhibits an areal capacity loading in the range of about 3 mAh/cm2 to about 12 mAh/cm2, in order to accommodate a desired application, wherein various applications are known to have different sizes. 
	Here, the Examiner refers to the physical size of the battery cell, but the physical size of the battery cell can scale independently from the areal capacity loading.

	The Examiner further notes that the Appellant has not given any evidence showing that the physical size of the battery cell can scale independently from the areal capacity loading and consequently such an argument is not found to be persuasive. 
	On P11 (first paragraph), the Appellant argues mAh/cm2 indicates how much capacity is loaded into an area, which is another way of saying how densely the capacity is packed over a particular area. Hence, the Examiner is limited to this interpretation. 
	The Examiner respectfully disagrees. The broadest reasonable interpretation of the units mAh/cm2 is a loading capacity per an area. As noted above, neither Claim 1 nor a special definition in the instant specification defines the “areal capacity loading” to mean how densely the capacity the active materials are packed together, or densified, and therefore the Examiner is not limited to such an interpretation. 
	On P11 (second paragraph), the Appellant argues that producing stable electrodes using such composite at medium (e.g. about 2-4 mAh/cm2) or high (e.g. about 4-12 mAh/cm2) areal loadings is typically very challenging ([0033] of the instant specification).
	The Examiner noted that “the Appellant has not discussed why such is typically very challenging nor discussed by the prior art would not successfully achieve an areal capacity loading in the claimed range” (see Advisory Action).
	The difficulty relates to increasing the areal capacity loading in combination with the other recited features of Claim 1 so as to create a functional battery cell instead of a battery cell that will destroy itself after a few cycles.
	The Examiner respectfully disagrees and notes that while the instant specification discloses wherein producing stable electrodes having an areal capacity loading in the claimed range of about 3 mAh/cm2 to about 12 mAh/cm2 is typically very challenge, such is merely an allegation.  
Specifically, the Examiner notes that the Appellant has not actually discussed why such is typically very challenging nor discussed why the prior art would not successfully achieve an areal capacity loading in the claimed range.
	The Appellant argues that an areal capacity in the claimed range is difficult to achieve in combination with the other recited features of Claim 1 as to create a function battery cell, but the Appellant has not discussed how the claimed invention is able to achieve such a challenging areal capacity loading contrary to the prior art. 
Furthermore, based on the Appellant’s statement, because modified Lahlouh discloses all of the recited features of Claim 1, the battery of modified Lahlouh should not have difficulty achieving an areal capacity in the instantly claimed range. 
Lahlouh explains that “silicon expands by as much as 400% when charged to its theoretical capacity” and “volume changes of this magnitude can cause stresses in the electrode, resulting in fractures and pulverization of active materials, losses of electrical and mechanical connects within the electrode, and capacity fading (e.g. [0002]). These problems become more pronounced as Si is packed into a smaller and smaller space (i.e. higher areal capacity loadings). Lahlouh tries to solve this problem with improved particle adhesion, along with 30% electrode porosity and a mixture of Si particles with graphite particles (both of which function to reduce the areal capacity loading).
	The Examiner respectfully disagrees and notes, as discussed above, the Examiner has interpreted the areal capacity to mean the capacity loading per area of the electrode and not how densely the capacity is packed over a particular area, as asserted by the Appellant.
	Thus, the Examiner has not made a modification to Lahlouh to pack the Si-comprising active material into a smaller and smaller space, and consequently such an argument is moot.
Furthermore, based on the Appellant’s statement, because modified Lahlouh discloses all of the recited features of Claim 1, the battery of modified Lahlouh should not have difficulty achieving an areal capacity in the instantly claimed range. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/K.W./
Examiner, Art Unit 1725                           

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725            

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.